United States Court of Appeals
                      For the First Circuit
No.   03-1201

                             PHALY POY,
                       Plaintiff, Appellant,

                                v.

                      JOHN BOUTSELIS, ET AL.,
                       Defendants, Appellees.


No.   03-1243
                      JOHN BOUTSELIS, ET AL.,
                      Defendants, Appellants,

                                v.

                            PHALY POY,
                       Plaintiff, Appellee.


                              Before
                       Selya, Circuit Judge,
                  Coffin, Senior Circuit Judge,
                    and Lipez, Circuit Judge.


                           ERRATA SHEET


     The opinion of the court issued on December 19, 2003, is
amended as follows:

     On page 12, lines 11-12, delete the sentence that begins
with "The notice of appeal filed . . . ." and replace it with
"The notice of appeal filed by Boutselis makes no mention of
Conroy. Lacking any indication that Conroy intended to appeal,
we find that we have no jurisdiction. Fed. R. App. P. 3."


      On page 20, line 6 "n.3" should be "n.4"